DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoads et al. (2002/0171705) in view of Nunomura et al. (7,549,429).

	Regarding claim 1, Rhoads teaches an ejection nozzle cleaning device for an inkjet printer comprising a plurality of ink ejection nozzles that are arranged on an ink ejection face of an inkjet head, the ejection nozzle cleaning device comprising:
	a reservoir (fig. 14, interior of cap 66/52 in which item 132 is disposed), disposed on one side of a liquid path (fig. 14, liquid path starting at 38 and ending at hole in 132) at the end of the liquid path in an extending direction in which the liquid path is extending (fig. 1, horizontally on page), the reservoir being equipped to contain a cleaning liquid (see fig. 14); and
wherein the reservoir comprises:
an interior (fig. 14, interior of cap 66) in which the cleaning liquid is containable, 
           a bottom wall (fig. 14, wall 52) comprising a through hole with edges (see fig. 14, note hole),
an opening (fig. 14, opening in cap 66/52 covering nozzle surface 40) opposite the bottom wall and facing the ink ejection face (see fig. 14),
a peripheral wall (fig. 14, side walls of cap 66/52 making contact with nozzle surface) extending from the bottom wall to the opening and surrounding the interior (see fig. 14),
                     a protruding wall (fig. 14, wall 132) that protrudes into the interior from the edges of the through hole (see fig. 14),  
     wherein the liquid path penetrates the through hole of the bottom wall and is abutted against edges of the through hole and the protruding wall without gaps therebetween, and an end of the liquid path is fully within the interior (see fig. 14); 
                wherein a distance from the bottom wall to an edge surface of the end of the liquid path that faces the opening is less than a distance from the bottom wall to an end of the peripheral wall closest to the opening (see fig. 14);
                wherein the edge surface of the end of the liquid path is flush with an edge surface of the protruding wall that faces the opening (see fig. 14, note that the end of the liquid path is being defined as the being flush with the end of sealing portion 132),
wherein when the opening of the reservoir is at a position in which the opening of the reservoir is directed upwardly along a vertical direction, a direction in which the liquid travels is upward along the vertical direction (see fig. 14). 	
 	Rhoads does not teach a gripping portion to be held by a user; wherein the end of the liquid path has a horn, protruding from one end of a gripping portion and extending away from the gripping portion; an ultrasonic generator, disposed on a side of the horn in the extending direction in which the horn is extending so as to transmit an ultrasonic wave to the horn. Nunomura teaches this (Nunomura, fig. 27, Note gripping portion on left side of housing to be held by a user, horn 16 protruding rightward from the gripping portion and extending away from the gripping portion, an ultrasonic generator 14 to transmit an ultrasonic wave to the horn). It would have been obvious to one of ordinary skill in the art at the time of invention to add the ultrasonic generator, horn and gripping portion disclosed by Nunomura to the inkjet head cleaning device disclosed by Rhoads because doing so would amount to adapting a known inkjet cleaning device to be a handheld, ultrasonic cleaning device, of which was well known in the art, to yield a predictable result. Upon combination of the teachings, the added horn would extend through the through hole in the bottom wall of Rhoads to be flush with ends of the sealing portion 132 of Rhoads’ liquid path. That is, the horn would essentially be inserted exactly where the liquid flow path of Rhoads exists, and liquid would in turn be introduced into the reservoir via a tube like Nunomura’s item 20). Furthermore, upon combination, the cap covering the nozzle surface would cause ultrasonic waves to vibrate the cleaning liquid without causing cleaning liquid to be discharged from the reservoir do to the sealing of the cap with the nozzle surface. 

	Regarding claim 5, Rhoads in view of Nunomura teaches the ejection nozzle cleaning device for the inkjet printer as set forth in claim 1, wherein
	the through cavity of the reservoir is formed in the extending direction in which the horn is extending and has a shape which and edge of the horn having the edge surface penetrates through (Rhoads, fig. 14, Nunomura, see fig. 27), and
	the through cavity has a ring-shaped groove formed at a central part on an inner periphery thereof in the extending direction, so as to circumferentially surround the cavity (Rhoads, fig. 14, Nunomura, see fig. 27, Note that upon combination, the resultant device would meet the limitations). 

 	Regarding claims 7, 14 and 15, Rhaods in view of Nunomura teaches the ejection nozzle cleaning device for the inkjet printer as set forth in claims 1, 5 and 6, respectively, wherein the gripping portion, the horn, and the reservoir lie on a reference line along the extending direction in which the horn is extending (Nunomura, fig. 27, Note that depending on how the gripping portion is defined, this limitation is met).  

 	Regarding claim 17, Rhoads in view of Nunomura teaches the ejection nozzle cleaning device for the inkjet printer as set forth in claim 1, wherein when a cleaning operation of the ejection nozzle cleaning device is performed, the plurality of ink ejection nozzles are aligned along an extending direction of the reservoir (Rhoads, see figs. 14, 5, 1).

Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoads in view of Nunomura as applied to claims 5 and 1 above, and further in view of Sharma et al. (6,406, 122).

 	Regarding claims 6 and 16, Rhoads in view of Nunomura teaches the ejection nozzle cleaning device for the inkjet printer as set forth in claims 5 and 1, respectively. Rhoads in view of Nunomura does not explicitly teach wherein the reservoir is made of an elastic material. Sharma teaches this (Sharma, col. 7, line 47, fig. 10, Note that seal 200 is elastomeric). It would have been obvious to one of ordinary skill in the art to make the reservoir disclosed by Rhoads in view of Nunomura elastomeric like the seal of Sharma because doing so would allow for contact of the reservoir with the surface to be cleaned without damaging the surface to be cleaned. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853